Citation Nr: 1031482	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-08 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of July 2005 and August 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee Regional 
Office (RO).

In September 2008, the Board issued a decision on these claims; 
however, the United States Court of Appeals for Veterans Claims 
issued an Order, pursuant to a Joint Motion for Remand, 
instructing the Board to obtain additional medical evidence 
before evaluating the Veteran's service connection claims.  In 
accordance with that Order, the Board remanded the Veteran's 
claims in March 2010 for further development.

The issue of entitlement to service connection for tinnitus is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

Bilateral hearing loss was not present during service, or was not 
manifest to a compensable degree within a year after separation 
from service, and the currently claimed bilateral hearing loss 
did not develop as a result of any incident during service, 
including exposure to noise.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  
The notice requirements were accomplished in April 2003, April 
2005, and October 2005 letters, which were provided before the 
adjudication and subsequent reajudication of the Veteran's claim.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's 
service, VA and private treatment records have been obtained, and 
the Veteran has not indicated there are any additional records 
that VA should seek to obtain on his behalf.  Additionally, the 
Veteran has been provided appropriate VA examinations related to 
his present claims and has declined a hearing related to his 
claim.  VA has fully complied with the Board's March 2010 remand 
instructions, which were undertaken pursuant to a September 2009 
Joint Motion for Remand.  Therefore, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the Veteran's claim, and no further assistance to 
develop evidence is required.

The Veteran maintains that his bilateral hearing loss is related 
to his military service.  Specifically, he contends that he was 
exposed to the firing of a variety of weapons in an artillery 
unit, which resulted in his bilateral hearing loss.

Service Connection

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disorder, such as an 
organic disorder of the nervous system, is manifest to a 
compensable degree within one year after separation from service, 
the disorder may be presumed to have been incurred in-service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury, or similar evidence that the claimed disease or injury 
was caused, and/or aggravated, by a service; and (3) medical, or 
in some cases lay, evidence of a nexus between the claimed in-
service, or service connected, disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2009); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

At his entrance examination in March 1964, the Veteran's hearing 
was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
15
10
10
10
10

The Veteran's separation examination in May 1966 provided the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-
10
LEFT
10
10
15
-
15

The Veteran did not mention any problem with hearing loss at his 
separation examination.  His ears examination was normal.  He 
denied any ear, nose, or throat trouble.  There is no medical 
evidence of hearing loss within one year after separation from 
service.  


For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).

The earliest documented evidence of hearing loss for as defined 
for VA purposes in 38 C.F.R. § 3.385 contained in the Veteran's 
file appears some thirty-nine years after service.  An August 
2005 private audiology examination report shows a diagnosis of 
mild to severe sensorineural hearing loss.  That report did not 
include a medical opinion concerning whether the Veteran's 
hearing loss was related to service.

In a February 2006 VA audiological examination, the examiner 
noted the Veteran's account of in-service noise exposure.  The 
Veteran related exposure to military artillery training noises.  
Specifically, the Veteran told the examiner that he fired 155 
Howitzers without ear protection, and for minutes after firing 
that weapon he experienced ringing in his ears.  Additionally, 
the Veteran indicated that the hissing sound he constantly heard 
in his ear began 15 to 20 years previous.  An audiological 
evaluation also performed at that time, revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
35
35
50
LEFT
45
35
35
35
50

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 86 in the left ear.

The examiner accepted the Veteran's account of military noise 
exposure, but concluded that the Veteran's hearing loss was not 
"particularly consistent with noise-induced hearing loss," and 
that the Veteran's hearing loss was not likely the result of his 
military service.  

An April 2006 statement from the private doctor who conducted the 
August 2005 evaluation commented on the etiology of the Veteran's 
hearing loss.  In that statement, the doctor indicated the 
Veteran had both mid and high frequency loss, and that he had 
taken into account the Veteran's description of his noise 
exposure during service.  The doctor also reported that the 
Veteran's separation audiological examination reflected hearing 
loss, and opined as follows:

Based on the amount of nosie (sic) exposure, certainly 
the type of hearing loss he has is consistent with 
noise damage.  There may be some early progression of 
that problem because of his prior noise exposure also 
associated with some aging process.  

Pursuant to the September 2009 Joint Motion for Remand and the 
Board's March 2010 remand order, the Veteran was provided another 
VA audiological examination in April 2010.  During that 
examination interview, the Veteran again provided his account of 
in-service noise exposure without ear protection as a member of 
an artillery unit, and of noticing hearing problems in 1965 while 
on the phone with his mother.  An audiological evaluation 
performed at this time, revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
45
45
50
LEFT
45
45
50
50
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.  Based on the 
Veteran's account of his disorder and the relevant evidence of 
record, the examiner opined that the Veteran's bilateral hearing 
loss was not related to military service.  Significantly, the 
examiner accepted the Veteran's account of unprotected in-service 
noise exposure.  However, based on the Veteran's May 1966 
separation audiological examination being within normal limits, 
the examiner concluded any current hearing loss was not related 
to any in-service noise exposure.  

In any service connection claim, competent medical evidence and 
opinions are highly probative in establishing service connection.  
The Board finds that the most probative and persuasive medical 
evidence of record weighs against the Veteran's claim.  Both the 
February 2006 and April 2010 VA examiners' opinions are 
consistent with the Veteran's service treatment records, while 
accepting his account of symptomatology and in-service artillery 
noise exposure.  The April 2010 VA examiner opined that the 
Veteran's current hearing loss was not related to military noise 
exposure, even in light of the Veteran's in-service noise 
exposure, citing both the Veteran's enlistment and separation 
audiological examinations that were within normal limits.  
Ultimately, the VA medical opinions, dated in February 2006 and 
April 2010, are highly probative because they accepted the 
Veteran's account of symptomatology, provided clear medical logic 
and reasoning to support the respectively provided opinions, and 
are consistent with other pieces of medical evidence of record.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Conversely, the April 2006 opinion provided by private physician, 
R. Willis, M.D., is of limited probative value.  Although Dr. 
Willis also accepted the Veteran's account of in-service noise 
exposure and current examination findings to support the provided 
opinion, the provided opinion also cited documented hearing loss 
at separation to support the provided opinion.  However, as 
indicated by the April 2010 VA examiner, those audiological 
findings were essentially identical to those noted at enlistment 
and were within normal limits.  Furthermore, the ears examination 
at separation was normal and no hearing loss was diagnosed at 
that time.  In relying on an inaccurate, or at best an 
incomplete, account of the medical evidence, the probative value 
of the provided opinion is significantly diminished.  Ardison v. 
Brown, 6 Vet.App. 405 (1994) (medical opinion must be based on 
accurate factual premise and on consideration of prior medical 
history and examinations).  

What is more, Dr. Willis' statement consists of two contorted 
sentences which can be interpreted to support the Veteran's 
claim, but are somewhat ambiguous.  Ultimately, the Board finds 
that the VA examination opinions, dated in February 2006 and 
April 2010, provide clear medical reasoning and logic and are 
more consistent with the medical evidence of record.  Therefore, 
those opinions are of greater probative value than Dr. Willis' 
statement.  Wood v. Derwinski, 1 Vet.App. 190 (1991) (Board has 
duty to assess credibility and weight to be given to evidence); 
Owens v. Brown, 7 Vet.App. 429 (1995).  Therefore, the Board 
finds that the most persuasive medical evidence of record weighs 
against the claim.  

In evaluating the Veteran's claim, the Board has considered the 
August 2005 statements from the Veteran's spouse and a fellow 
service member, noting the Veteran had in-service noise exposure 
and its effect on his hearing.  However, although those 
individuals are competent to relay personal knowledge of the 
Veteran's in-service noise exposure, they lack the medical 
training or expertise to provide a competent opinion relating 
that noise exposure to any current hearing loss disorder.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran is competent to provide an account of in-service 
noise exposure and associated symptomatology.  However, the Board 
finds that the statements are not credible, in light of other 
relevant evidence of record.  Specifically, the Veteran's current 
statements, made in the interest of seeking VA compensation, are 
inconsistent with his May 1966 separation Report of Medical 
History, denying any history of ear trouble.  Buchanan v. 
Nicholson, 451 F.3d 1331 (2006) (Board may weigh the absence of 
contemporaneous medical evidence as a factor in determining 
credibility of lay evidence, but the Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence); Pond v. West, 12 Vet. App. 
341 (1999) (although the Board must take into consideration the 
Veteran's statements, it may consider whether self-interest may 
be a factor in making such statements).  Moreover, any claim of 
experiencing hearing loss symptoms on an ongoing basis is 
contradicted by the lack of any medical evidence documenting any 
complaint or treatment for such symptoms for many years after 
service.  There is otherwise no competent medical indication that 
any hearing loss disorder was diagnosed or treated for several 
decades, at the earliest, following his separation from service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can be 
considered along with other factors in deciding a service 
connection claim).

Moreover, any claim of having continuous symptoms since 
separation is contradicted by the complete lack of medical 
evidence for some thirty-nine years after service tends to weigh 
against the Veteran's claim.  Maxon v. West, 12 Vet. App. 453 
(1999).  Likewise, the April 2010 VA examiner considered the 
Veteran's account of his disorder and the assembled medical 
evidence and concluded that the Veteran's disorder was not 
related to service.

In sum, the Board finds that the evidence is against a finding 
that any hearing loss was diagnosed in service or within a year 
of separation, and the most probative evidence of record weighs 
against relating any current bilateral hearing loss disorder to 
the Veteran's military service.  The preponderance of the 
evidence is against the claim, and appeal is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board observes that the issue of entitlement to service 
connection for tinnitus was previously remanded to obtain a VA 
examination and medical opinion, as directed by the September 
2009 Joint Motion for Remand.  However, upon review of the April 
2010 VA examination opinion, the Board finds that further inquiry 
is warranted.  The VA examiner did not consider the Veteran's 
statements regarding continuity of tinnitus symptomatology, as 
documented in the April 2006 statement of private physician R. 
Willis, M.D.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Additionally, the April 2010 VA examiner also appears to have 
improperly indicated that the Veteran had no history of tinnitus, 
as the April 2006 statement of Dr. Willis and the February 2006 
VA examination report, at least arguably, document a history of 
the disorder.  Therefore, the Board finds that a remand is 
warranted in order to return the claims folder to the April 2010 
VA examiner, to permit a full review of the pertinent evidence of 
record, prior to rendering a more complete opinion regarding the 
etiology of the Veteran's tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
returned to the VA examiner who conducted the 
April 2010 VA examination, for an addendum 
concerning the etiology of the Veteran's 
tinnitus.  If the April 2010 VA examiner is 
unavailable, the claims file should be 
referred to an appropriate VA examiner for an 
etiology opinion.  The examiner should review 
the claim file and should note that review in 
the report.  The examiner should opine as to 
whether it is at least as likely as not that 
the Veteran's current tinnitus disorder had 
its onset in-service or is otherwise related 
to military service, to include in-service 
noise exposure.  
The examiner must provide a complete 
rationale for all opinions expressed.  The 
examiner must also consider the Veteran's 
statements regarding in-service tinnitus 
symptoms, as noted in the April 2006 
statement of private physician, R. Willis, 
M.D., and should consider the Veteran's 
statements regarding the continuity of 
symptomatology.

2.  Then, readjudicate the claim.  If any 
decision is adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


